Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enderson (2008/0060227).
     Enderson shows A sandal (10), comprising:
 	a sole (1) comprising:
a front housing (2) disposed within the sole comprising:
one or more magnets (see paragraph [0043]) disposed in the front housing,
a side housing (2) disposed within the sole;
a strap (9c) comprising:
               a front insert (7-10) attached to a first end of the strap comprising:
one or more magnets (see paragraph [0043]) disposed in the front insert,
wherein the front insert is connectable to the front housing (see figures 8 and 13):
a side insert (7-10) attached to a second end of the strap, and
wherein the side insert is connectable to the side housing (see figures 8 and 13) as claimed.
     In reference to claims 2-5, Enderson shows a crown (7-9) and a base (10) inasmuch as applicant has claimed and defined such.
     In reference to claims 8 and 9, Enderson shows a vent (see figure 8 where the strap in placed into the base element.
     In reference to claims 10-15, Enderson shows a nose (10a) with prongs (the spiral threads) and notches (between the threads), a spine (8), and an opening (see figure 8) with wide and narrow portions (see opening shown in figure 8 at the opening near elements 10b) on the side insert inasmuch as applicant has claimed and defined such.
     In reference to claim 20, see figure 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stonisch (2011/0214311) in view of Enderson (2008/0060227).
     Stonisch shows shows A sandal (10), comprising:
 	a sole (1) comprising:
a front housing (front 60) disposed within the sole comprising:
a side housing (rear 60) disposed within the sole;
a strap (30) comprising:
               a front insert (50) attached to a first end of the strap comprising:
wherein the front insert is connectable to the front housing (see figures 1 and 2):
a side insert (50) attached to a second end of the strap, and
wherein the side insert is connectable to the side housing (see figures 1 and 2) substantially as claimed except for providing magnets in the housings and inserts.  Enderson teaches providing magnets in an insert and housing (see paragraph [0043]).  It would have been obvious to provide magnets as taught by Enderson in the sandal of Stonisch to increase the strength and durability of the connection.
     In reference to claims 2-5, Stonisch shows a crown (52, 54, 58) and a base (56) inasmuch as applicant has claimed and defined such.
     In reference to claims 10-11, Stonisch shows a nose (56) with prongs (end portions of 56) on the side insert inasmuch as applicant has claimed and defined such.
     In reference to claim 20, see figure 2.
Allowable Subject Matter
Claims 6, 7, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive. 
     Applicants’ arguments did not address the reference to Enderson which teaches the use of magnets.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732